Name: Commission Regulation (EC) NoÃ 49/2008 of 21 January 2008 setting the quantity of maize available for intervention for period 2 of the 2007/2008 marketing year
 Type: Regulation
 Subject Matter: international trade;  plant product;  trade policy
 Date Published: nan

 22.1.2008 EN Official Journal of the European Union L 17/5 COMMISSION REGULATION (EC) No 49/2008 of 21 January 2008 setting the quantity of maize available for intervention for period 2 of the 2007/2008 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 824/2000 of 19 April 2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals (2), and in particular the second subparagraph of Article 3a(2) thereof, Whereas: (1) Article 3a of Regulation (EC) No 824/2000 lays down rules for awarding the quantities of maize eligible for intervention for the 2007/2008 and 2008/2009 marketing years. Quantities are awarded in two stages, referred to as period 1 and period 2. (2) The total quantity of maize offered for intervention in period 1, which ran from 1 August to 31 December 2007, did not exceed the limit laid down in Article 5(1) of Regulation (EC) No 1784/2003. As a result, the quantity of maize that may be offered for intervention in period 2 of the 2007/2008 marketing year should be published. (3) In accordance with the third subparagraph of Article 3a(1), period 2 starts on the day following publication by the Commission in the Official Journal of the European Union of the quantity which remains available for intervention in that period. That day is the first day for the submission of offers in all the Member States and that period ends not later than 30 April in Greece, Spain, Italy and Portugal, 30 June in Sweden and 31 May in the other Member States. Therefore this Regulation should enter into force on the day following its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantity of maize that may be offered for intervention in period 2 of the 2007/2008 marketing year in accordance with Article 3a of Regulation (EC) No 824/2000, shall be 1 500 000 tonnes. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 100, 20.4.2000, p. 31. Regulation as last amended by Regulation (EC) No 883/2007 (OJ L 195, 27.7.2007, p. 3).